Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comment
	An examiner’s comment on the record appears below. Should changes and/or additions be considered necessary to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
 
	The instant application has been carefully examined again in view of applicant's amendments received 2/11/2022.
 
Any rejections not repeated in this action have been overcome by the applicant’s response.

Conclusion
The claim is in condition for allowance.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Justin Johnson whose telephone number is (571) 272-5730. The examiner can normally be reached Monday-Friday at 8:00 a.m. to 4:00p.m. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the primary examiner, Lauren McVey, can be reached at (571) 270-0203. The examiner’s supervisor, Lilyana Bekic, can be reached at (571) 272-7425.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAJ/
Justin Johnson
Patent Examiner
Art Unit 2921


/LAUREN D MCVEY/Primary Examiner, Art Unit 2921